 1    Benjamin Ellison,, WSBA No. 48315
      DBS Law th
 2    155 NE 100 Street, Suite 205
      Seattle, WA 98125
 3    Telephone: (206) 259-2950
      Email: bellison@lawdbs.com
 4    Attorneys for the Unsecured Creditors
      Committee
 5

 6

 7

 8
 9
                               BANKRUPTCY COURT FOR THE
10
                EASTERN DISTRICT OF WASHINGTON AT SPOKANE
11

12                                                 UNSECURED CREDITORS
      In re Giga Watt, Inc.,                       COMMMITTEE’S RESPONSE TO
13                                                 TRUSTEE’S MOTION TO
                      Debtor.                      APPROVE DIP FINANCING AND
14                                                 TO AUTHORIZE REOPENING
                                                   OF THE TNT FACILITY ON
15                                                 SHORTENED TIME

16                                                 CASE NO: 18-03197 FPC 11

17

18         The Committee of Unsecured Creditors of the Chapter 11 Bankruptcy
19
     Estate of Giga Watt, Inc. (“Committee”) hereby responds to the Chapter 11
20
     Trustee’s Motion for Order (i) setting expedited hearing on Request for Authority
21

22   to Re-Open the TNT Facility and to Borrow on Interim Basis; (ii) authorizing
23
     reopening of TNT Facility, and (iii) approving financing on interim and final
24
     basis with super-priority unsecured status (the “TNT Motion”).
25

26


      COMMITTEE RESPONSE TO TRUSTEE’S MOTION TO
      AUTHORIZE DIP LOAN AND REOPENING OF TNT FACILITY - 1



     18-03197-FPC11    Doc 361    Filed 08/28/19   Entered 08/28/19 23:59:14   Pg 1 of 4
 1         The loan to restart the TNT Operations is proposed to be superpriority, and
 2
     hence would be repaid ahead of all professional fees in this case, which given the
 3

 4   filing of the case almost a year ago, are not insubstantial. At the upcoming

 5   hearing, before approval of the DIP loan, the Chapter 11 Trustee should allay any
 6
     possible issue of estate solvency. Based on the Committee’s own sense of the
 7

 8   case, such an outcome is not likely, however, the Chapter 11 Trustee should
 9   provide further update concerning how things stand generally in this case.
10
           Furthermore, the Committee further recommends that to the extent not
11

12   already part of the Trustee’s plans for TNT operations, to avoid any accounting
13   concerns from said operations, that the Trustee expressly commit to maintain an
14
     accounting of revenues at the level previously used by the Debtor when it
15

16   operated the facility prepetition, or higher.
17         Moreover, the Committee would appreciate the Trustee further addressing
18
     why, in some sense, it has focused on the TNT facility. In order of magnitude of
19

20   operations, the present TNT facility – the subject of the present Motion – would
21
     have been the Debtor’s smallest after Moses Lake/Grant County, which in turn
22
     was less than what had originally been touted as the “crown jewel” of Giga
23

24   Watt’s operations, the Douglas County Pangborn site.
25

26


      COMMITTEE RESPONSE TO TRUSTEE’S MOTION TO
      AUTHORIZE DIP LOAN AND REOPENING OF TNT FACILITY - 2



     18-03197-FPC11     Doc 361    Filed 08/28/19    Entered 08/28/19 23:59:14   Pg 2 of 4
 1            TNT perhaps should be activated and put to productive use, as the Moses
 2
     Lake facility was done before it in May 2019, but in focusing on this lesser
 3

 4   operations site, the Committee seeks clarification at the hearing as to the status of

 5   Pangborn.1
 6
              Finally, while the Committee is statutorily required to be notified of
 7

 8   relevant events relating to possible plan confirmation, at the upcoming hearing,
 9   the Committee would like the Chapter 11 Trustee to further explain how
10
     reopening TNT fits with the timing of some sort of anticipated exit transaction in
11

12   this case. If the Trustee plans some sort of extended operational phase for TNT
13   (and Moses Lake) before the operating assets are marketed, the fact that the
14
     underlying relief sought is part of a long-term as opposed to short-term strategy
15

16   should be made clear to all stakeholders.
17

18

19

20

21

22

23   1
       In the present proceeding, the Chapter 11 Trustee came to a stipulation with the
24   landlord at the Pangborn site, whereby cure of unpaid rent was to be completed
     before June 17, 2019, otherwise the lease – as distinct from the PUD Contract –
25   would be terminated. ECF No. 253-1. Such deadline was not met, and now
26   presumably, the lease for Pangborn has now been rejected – although not the
     electricity contract.
         COMMITTEE RESPONSE TO TRUSTEE’S MOTION TO
         AUTHORIZE DIP LOAN AND REOPENING OF TNT FACILITY - 3



     18-03197-FPC11       Doc 361    Filed 08/28/19   Entered 08/28/19 23:59:14   Pg 3 of 4
 1          DATED this 28th day of August, 2019.
 2                                             DBS | LAW
 3

 4                                             By /s/ Benjamin Ellison
 5
                                                   Benjamin Ellison, WSBA No.
                                                   48315
 6
                                                   Dominique R. Scalia, WSBA No.
                                                   47313
 7
                                                   155 NE 100th St., Suite 205
                                                   Seattle, WA 98125
 8
                                                   Tel: (206) 259-2950
                                                   Fax: (206) 973-8737
 9
                                                   Attorneys for the Committee

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      COMMITTEE RESPONSE TO TRUSTEE’S MOTION TO
      AUTHORIZE DIP LOAN AND REOPENING OF TNT FACILITY - 4



     18-03197-FPC11    Doc 361    Filed 08/28/19   Entered 08/28/19 23:59:14   Pg 4 of 4
